Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 1 of 11




                 Exhibit 2
      Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 2 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSEPH A. DAOU and KAREN M. DAOU,

                        Plaintiff,

v.
                                                            Case No. 1:20-cv-4438
BLC BANK, S.A.L., CREDIT LIBANAIS,
S.A.L., AL-MAWARID BANK, S.A.L., and
BANQUE DU LIBAN,

                        Defendants.



             DECLARATION OF BASSAM FARID HASSAN, BLC BANK S.A.L

I, Bassani Farid Hassan, hereby declare as follows:

     1. I am the Chief Executive Officer at BLC Bank S.A.L. I submit this Declaration in

        opposition to the Plaintiffs' motion for an attachment and in support of BLC Bank's motion

        to dismiss in this action (the "New York Litigation").

     2. I am a native Arabic speaker and fluent in English, and for ease of the parties and the Court

        have prepared this affirmation in English.

     3. I make this declaration based on my personal knowledge, review of documents and

        discussions with others at BLC Bank.

     Overview of BLC BANK S.A.L

     4. Established in 1950, BLC Bank is the 13th largest financial institution in Lebanon, with 43

         branches, and a market share, by total assets, of 2.25% of the Lebanese banking system. It

         has over 700 employees, with branches in Achrafieh, Adlieh, Aisha Bakkar, Aley, Antelias,

         Baabda, Batroun, Becharreh, Beit Chabab, Bickfaya, Bourj Hammoud, Chekka, Chiah,

                                             Page 1 of 10
 Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 3 of 11




   Chtaura, Dekwaneh, Dora, Ferzoul, Fum El Chebbak, Ghobeiry, Hadath, Hamra, Hazmieh,

   Hermel, Jal El Dib , Jbeil , Jounieh, Kousba, Mar Elias, Mar Mikhael, Mazraa, Mazraat

   Yachouh, Nabatieh, New Jdeide, Saida, Sarafand, Sin El Fil, Tabaris, Tripoli Mina, Tripoli

   Tell, Tyr, Zahle, Zouk Mikhael and Zouk Mosbeh.

5. BLC Bank is a commercial bank that provides retail, private banking, investment banking,

   wealth management, and other services.

6. BLC Bank is regulated mainly by the Central Bank of Lebanon, the banking control

   commission, and the Special Investigation Committee.

7. The main shareholder of BLC Bank is Fransabank SAL that owns more than 80% of the

   share-capital of BLC Bank.

8. BLC Bank is not licensed to conduct business in New York (or elsewhere in the United

   States). BLC Bank does not operate in or solicit business from New York. BLC Bank has

   no agencies, branches or representative offices in New York. There are no BLC Bank

   employees or representatives in New York.

9. As is common among financial institutions, BLC Bank maintains correspondent bank

   accounts at banks in countries around the world, including in New York the United States.

   Correspondent accounts enable banks to have access to foreign currencies and to facilitate

   transactions in these currencies for its customers. These accounts are not customer or

   transaction specific. These accounts are important because regardless of the location of

   the sending and receiving parties, most international dollar-denominated interbank

   payments are cleared through banks located in the United States and more specifically, in

   New York.



                                       Page 2 of 10
 Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 4 of 11




Course of Relationship/Dealings

10. On 26 and then 27 April 2016, BLC Bank established new client relationships with Mr.

   Joseph Daou and Mrs. Karen Daou who, as part of the account opening formalities,

   completed and signed a number of documents.

11. The first documents signed by the Daous were the Know Your Customer Individual forms

   and the opening of account contract which included BLC Bank's standard terms and

   conditions applicable for various accounts and services offered by BLC Bank; the

   document is titled "General Operating Conditions Governing BLC Bank SAL 's Accounts,

   Products and Services" (the "Opening of Account Agreement").

12. The Opening of Account Agreement included various terms and conditions. These include

   a provision under paragraph X Governing law — Jurisdiction, which state the following:

   "1. These General Conditions and the relationship between the Bank and the Client shall
   be governed by the laws of Lebanon.

   2. The Beirut courts shall have exclusive jurisdiction to hear any dispute arising in
   connection with these General Conditions and/or relating to the relationship between the
   Bank and the Client. This exclusive jurisdiction is for the benefit of the Bank which shall
   be entitled to take action against the Client in any Lebanese or foreign court of its choice
   in order to defend its rights."

13. The Opening of Account Agreement was duly signed by the Daous and representatives of

   BLC Bank, as per the formalities for opening accounts applied by BLC Bank.

14. When opening the account, BLC Bank assigned to Mr. Joseph Daou the relationship

   identification number RIM            and Mrs. Karen Daou the relationship identification

   number RIM

15. The Daous indicated in their Know Your Customer Individual forms they are Lebanese

   nationals. They also indicated having a second nationality, being U.S. citizens, and

   provided copies of their U.S. passports, provided an address in Lebanon, and supplied the
                                      Page 3 of 10
 Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 5 of 11




   Bank with an additional address in the U.S. Mrs. Daou also provided a copy of a Lebanese

   identification document.

16. Mr. Daou also executed an "Instruction Letter" for carrying out "all instructions issued to

   [BLC Bank] via my [Mr. Daou's] electronic mail" address. In signing the letter, Mr. Daou

   expressly agreed that for all client requests sent electronically from his email, "I already

   exempt you irrevocably and definitely from any liability in the case you fail or delay to

   carry out [all] instructions for any reason ... I am aware that you are freely entitled without

    the need of any justification and without incurring any liability upon you to this effect, to

    reject the instructions that you may receive via email."

17. The Daous opened two joint accounts "and/or" at BLC Bank.

18. The first joint account was opened upon the establishment of the relationship. It was a joint

    "and/or" time deposit account with Mr. Joseph Daou being primary holder.

        a. The Daous funded the account as follow (dates are all in dd/mm/yyyy format):

            ❖ 27/4/2016 cash deposit $70,000.00

            + 3/5/2016 collected check for $74,700.00

            ❖ 10/6/2016 inward remittance $1,899,980.00 from Savis cie

            ❖ 23/11/2016 inward remittance $2,000,000.00 from Savis cie

            ❖ 22/2/2017 inward remittance $2,044,965.00 from Mr. Joseph Daou

            + 21/6/2017 cash deposit for $45,000.00

            + 29/5/2019 2 cash deposits for $40,000.00 each

            ❖ 8/11/2019 cash deposit for $432,221.00




                                         Page 4 of 10
 Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 6 of 11




       b. The maximum balance reached (including the related credit interests) since

           account opening $7,530,627.57 on 27/11/2019;

       c. The account was closed on 19/06/2020.

19. The second joint account was opened on 21 January 2019. It was a joint "and/or" current

   account with Mr. Joseph Daou being primary holder.

       a. The maximum balance on this account reached $389,933.74 on 21/11/2019;

       b. The account was funded by interest from the first joint "and/or" time deposit

           account; and

       c. The account was closed on 26/11/2019

20. Throughout this relationship, Mr. Joseph Daou was keen to generate the maximum possible

   interest income on his deposit with BLC Bank and actively pursued obtaining higher

   interests:

21. Upon the establishment of the relationship, interest of 1.75% per annum was offered to the

   Daous on their time deposit of 1 month. Over the years that followed the Daous' rates

   became higher and higher. For example, on 21 November 2017, Mr. Daou requested to

   renew the account for 1 month at rate of 6.75% monthly (this was an increase on the

    account from previous rate of 5.3% monthly). BLC Bank approved a rate of 6-6.25%

    monthly for 1 month. Mr. Daou was insistent on receiving 6.75% monthly and claimed

    this was a rate he was receiving at other banks. BLC Bank ultimately approved a rate of

    6.5% monthly for 1 month.

22. In 2019, it seems that Mr. Joseph Daou was shopping around Lebanese banks to obtain

    the highest interest rate on his deposit.



                                         Page 5 of 10
Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 7 of 11




    On 10 January 2019, the Daous had a balance of $6,550,492.85 and Mr. Joseph Daou

    requested to renew the time deposit account for 1 month at a rate of 9.5% going up

    from 8.5%. BLC Bank initially only approved to increase the interest rate to 8.75%.

    After going back and forth with the client, who was insisting, BLC Bank fmally

    approved a rate of 9.3% per annum for 1 month.



    On 27 May 2019 the Daous had a balance of $6,556,808 and Mr. Joseph Daou

    requested to renew the account for 1 month at a rate of 10.25% going up from 9.3%:

    a. The relationship officer at the branch was notified by the management of BLC

       Bank that the requested rate is out of market rates and to negotiate downwards the

       rate with the client.

    b. Mr. Joseph Daou advised the relationship officer at his branch that he was getting

        that rate at Bank Audi and Credit Libanais and was insisting on that rate

    c. The management of BLC Bank advised relationship officer at the branch to

        maintain the same rate of 9.30%

    d. Client refused to renew the deposit at the same rate and negotiated an interest rate

        at 9.75%

    e. The account was finally renewed with a rate of 9.4% after client approval.



    On 11 September 2019 the Daous had a balance of $6,595,808 and Mr. Joseph Daou

    requested to renew the account for 1 month at a rate of 10.75% going up from 9.4%:




                                    Page 6 of 10
                                                                                              <
    Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 8 of 11




         a. The relationship officer at the branch was notified again by the management of

             BLC Bank that the requested rate is too high and the best that BLC Bank can offer

             is to increase the rate to 9.5% for 1 month

         b. Mr. Joseph Daou was insistent on getting 10.75% monthly as offered to him by

             other banks and gave BLC Bank an ultimatum, either the interest rate is increased

             or he would transfer the funds back to the US.

          c. BLC Bank's last proposal was to offer a rate of 10 to 10.15% on the deposit,

             provided that the deposit is blocked for 4 months instead of 1 month.

          d. After going back and forth with the client and in light of his insistence, BLC Bank

             agreed to offer and interest rate of 10.75% on the deposit that was blocked for 4

             months. Mr. Daou agreed to block his term deposit for four months, into January

             2020, on such conditions.

Impact of Lebanon Financial Crisis

   23. The financial crisis in Lebanon started after the uprising of the 17 October 2019 when

      banks closed their doors during the first weeks of the uprising as commuting within the

      country was extremely difficult.

   24. Banks reopened on the 1 November 2019 and they were faced with a "bank run" from

      depositors who wanted either to withdraw all their money in banknotes or to transfer them

      outside the country. Banks in Lebanon were requested and advised, in order to address the

      shortage of US Dollars, to take measures applicable across the board to all customers in

      order to treat them fairly with respect to their access to US Dollars or other foreign currency

      accounts and minimize prejudice among them. These efforts were made necessary, in part,

      by the lack of government action.

                                           Page 7 of 10
  Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 9 of 11




25. The failure of the government to make the necessary reforms mandated by the IMF and the

   international community in order to compile a rescue package for Lebanon made the

   reserves of commercial banks in foreign correspondent dry out with very little left to face

   some international obligations (acceptances, and software license agreements) and some

   urgent humanitarian needs of some clients, such as, children's education and medical care.

Discussion of check issuing process

26. On 7 November 2019, after the start of the uprising in Lebanon and implementation of

   restrictive measures, Mr. Joseph Daou sent an email requesting a wire transfer of the full

   amount of each of his accounts on their maturity to his account in the USA.

27. On 13 November 2019, BLC Bank received a request from Mr. Yas Manaseer, CFO and

   attorney of Mr. Joseph Daou, asking BLC Bank to make a wire transfer for the amount of

    7,469,073.41. BLC Bank responded that a wire transfer was not available. BLC Bank had

   no obligation to make such a transfer under the account agreements and Lebanese law.

28. On 27 November 2019, Mr. Joseph Daou verbally requested over the phone from at BLC

    Bank to issue a banker's check in the amount of $7,525,000 (i.e. approximately all the

    balance standing to the credit of the Daous account).

29. On 28 November 2019, Mr. Joseph Daou stopped by the branch and collected the bankers'

    check number /11582/ for the amount of $7,525,000, as a result of which he withdrew

    almost all the funds he held in the account at BLC Bank. The remaining balance of the

    account being US$5,622.57 at the time.

30. A few days thereafter, on 2 December 2019, Mr. Daou returned to Jbeil branch again

    requesting to deposit US$5,500,000. BLC Bank rejected this request.



                                       Page 8 of 10
Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 10 of 11




31. On 5 December 2019, BLC Bank received from Mr. Yas Manaseer, CFO and attorney of

   Mr. Joseph Daou a letter through the United States Post Services requesting to transfer

   funds from the Daous accounts to the USA. At such time Mr. Joseph Daou had already

   been paid said amount by virtue of the bankers' check delivered to him personally and

   accepted by him as payment.

32. On 31 January 2020, Mr. Joseph Daou, through his legal counsel Me. Roy Abou Chedid,

   sent a notice to BLC Bank through the Notary Public, Randa Abboud-Jdeideh, including

   the original bankers' check number /11582/ in the amount of $7,525,000 requesting that

   such bankers' check be cancelled and its value credited to the account of the Daous and

   others to have the funds transferred to the US.

33. BLC Bank declined the request through the notary public Mr. Joseph Abdallah and a formal

   reply together with the original check were sent to Mr. Joseph Daou's lawyer Me. Roy

   Abou Chedid.

34. On 12 February 2020, per BLC Bank's rights under the Agreement, the legal department

   at BLC Bank sent through secure mail two legal notifications to Mr. Joseph Daou and Mrs.

   Karen Daou informing them that BLC Bank decided to terminate the relation with them

   and close all their accounts.

35. On 29 May 2020 a letter was received by the bank through certified mail from Yasser

   Abdullah, Esq. notifying BLC Bank that the Daous were not able to deposit in their US

   bank account the bankers' check number /11582/ issued on the 28 November 2019 for the

   amount of $7,525,000.00

36. On 16 June 2020 BLC Bank made a Real Offer and Tender for Payment through the notary

   public Mr. Nagib Joseph Abdallah to the Daous and a banker's check no. /155506/ dated

                                       Page 9 of 10
     Case 1:20-cv-04438-DLC Document 61-2 Filed 11/20/20 Page 11 of 11




       16/06/2020 amounting to $23.08 representing the full balance of the Daou's account was

       deposited with the notary public.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

October 8, 2020
                                                               1

                                                                am F. Hassan
                                                              ie Executive Officer
                                     Bassam Farid Hassan




                                           Page 10 of 10
